Case 2:15-cv-03035-ES-JAD Document 68 Filed 10/30/19 Page 1 of 1 PagelD: 351

400 Crossing Boulevard

NORRIS 8* Floor
P.O. Box 5933

PA. Bridgewater, NJ 08807

T: 908-722-0700

F: 908-722-0755

Direct: 908-252-4228

Email: mraymondflood@norris-law.com

ATTORNEYS AT LAW

October 30, 2019

VIA ECF

Hon. Esther Salas, U.S.D.J.
Martin Luther King Building
& U.S. Courthouse

50 Walnut Street

Newark, NJ 07101

Re: Dorsainvil v. Peim. et al.
Case No. 2:15-cv-3035-ES-JAD

Dear Judge Salas:

We represent defendants, Carol Gallagher and Alejandrina Sumicad (“Defendants”), in
the above-referenced matter. Motions to dismiss were filed on behalf of each of the Defendants,
returnable October 7, 2019, and presently pending. See Docket Nos. 60 and 61. We previously
received Plaintiffs opposition to Defendant Gallagher’s motion and filed a reply brief. See
Docket Nos. 62 and 65. No opposition to Defendant Sumicad’s motion was electronically posted
until Friday, October 25, 2019, even though it was stamped filed on September 25, 2019. See
Docket No. 67. Accordingly, we are writing to respectfully request an extension of one week
from today’s date, until November 6, 2019, to file reply papers in support of Defendant
Sumicad’s motion.

Thank you Your Honor for your attention to this matter.

Respectfully submitted,

Hagia

Margaret Raymond-Flood

MRF/chr
ce: Wedpens Dorsainvil, pro se (via Regular Mail)

 

we Wa
3 fe

= BRIDGEWATER, NJ | NEW YORK, NY | ALLENTOWN, PA
=
f
a

Jain

WWW.NORRISMCLAUGHLIN.COM
MER?
